04/13/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 19-0613


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                            ORDER

RYAN PATRICK MORRIS and TROY NELSON,

            Defendants and Appellants.                                      RUED
                                                                           APR 1 3 2021'
                                                                  Bowen preenwood  •4,1
       Appellants Ryan Patrick Morris and Troy Nelson appeal frontettatnittlapulnd :•1
Dispositional Ordei, Order to Close File, and Order Exonerating Bond entered by the
Eighth Judicial District Court, Cascade County, in their cases on August 29 and 30, 2019,
respectively. In these Orders, which constitute the District Court's writtenjudgment in these
matters, Morris and Nelson argue the District Court imposed an illegal special condition of
sentence that required them to construct signboards with language explaining their conduct
offalsely representing themselves as military veterans and to wear those signboards in front
ofthe Great Falls Veteran's Memorial. Morris further alleges the District Court incorrectly
failed to credit him for time served of93 days.
       The State has filed a Notice of Concession that this matter should be remanded to the
District Court for the purpose ofstriking the special condition requiring Morris and Nelson
to construct and wear signboards, designated "added condition 1(b)" on page 9 of Morris's
August 29, 2019 written judgment and designated "added condition 1(b)" on pages 9-10 of
Nelson's written judgment, and for the purpose of crediting Morris for 93 days served.
       Based on Morris and Nelson's opening brief and the State's concession, and good
cause appearing,
      IT IS HEREBY ORDERED that these cases are remanded to the Eighth Judicial
District Court, Cascade County, with instructions for the District Court to strike the above-
described special condition from the August 29 and 30, 2019 Dispositional Orders and to
further amend Morris's written judgment to reflect 93 days of credit for time served.
      The Clerk is directed to provide copies of this Order to all counsel of record, to the
District Court Clerk, and to presiding judge Honorable Michele Reinhart Levine.
      Dated this 13 day of April, 2021.



                                                               Chief Justice




                                                                 Justices